Citation Nr: 1718504	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to May 1967, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of the claims file was subsequently transferred to the RO in St. Paul, Minnesota.  

This case was previously before the Board in July 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability, to include PTSD.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                               Duties to Notify and Assist

In the July 2015 remand, the Board directed that development should be undertaken to acquire VA Medical Center and private mental health treatment records that the Veteran referenced at his July 2011 VA examination.  The Veteran reported at that examination that he had been treated shortly after separation from service in May 1967 from a private mental health provider in Van Nuys, California.  Following appropriate attempts, efforts to obtain the identified treatment records were unsuccessful.  The Veteran has not been able to provide a copy of those records and does not remember the name of the treatment provider.  Additionally, in an April 2016 letter, the Veteran reported that he believed that the treatment provider was most likely deceased.  Without additional identifying information, the Board finds that further attempts to obtain the identified records would be futile.  Additionally, the Board finds that appropriate attempts to obtain the identified records were made.  However, those attempts were unsuccessful.  The Veteran was appropriately informed of VA's inability to obtain the identified records and afforded an opportunity to submit them on his own behalf.  Therefore, the Board finds that the development conducted adequately complies with the directives of the July 2015 remand.  Therefore, there is no bar to proceeding with a final decision at this time.  

                                                           Analysis

The Veteran asserts that he has PTSD as a result of traumatic events he experienced while serving in the Republic of Vietnam.  Specifically, the Veteran has described events that the Board finds sufficient to determine that the Veteran feared for his life as a result of hostile military activity while serving in the Republic of Vietnam.  Therefore, the Board concedes that the Veteran sustained in-service stressors.  

Service treatment records (STRs) are silent for complaints of, or treatment for mental health symptoms while the Veteran was in active service.  The Veteran has reported that he did not seek mental health treatment while serving in the Republic of Vietnam as he did not have access to regular medical care because he was in a base camp in the jungle and not near regular medical facilities.  In May 1967, the Veteran was afforded a separation examination.  The Veteran has reported that when he was processed out, he felt that the military was only interested in documenting physical injuries and not mental health symptoms.  However, the Board notes that the Veteran was found to be psychiatrically normal upon mental status examination at the time of his separation from active service.

In July 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported the various traumatic events he experienced while serving in the Republic of Vietnam.  The examiner noted that the incidents described did represent a fear of hostile military activity.  However, the examiner found that the Veteran did not have a diagnosable mental health disability, to include PTSD.  In this regard, the examiner noted that while the Veteran was exposed to traumatic events during active service, he did not describe enough PTSD symptoms to justify or warrant a diagnosis.  The examiner acknowledged that the Veteran did have a history of substance abuse problems, but that they had not been an issue for over 20 years.  It was the examiner's opinion that the Veteran did not suffer any psychosocial impairment.  

While the Veteran is competent to report mental health symptoms, he is not competent to diagnose himself with a mental health disability.  Making a medical diagnosis of a mental health disability requires expertise and specialized training, and as such, is outside the realm of common knowledge of a layperson.   Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Therefore, the Veteran is not competent to diagnose himself with a mental health disability.   

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has PTSD or any symptoms of acquired psychiatric disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no diagnosis of record of a psychiatric disability, to include PTSD, there can be no claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


